BANCORP 34, INC. 500 East 10th Street Alamogordo, New Mexico 88310 August 3, 2016 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Bancorp 34, Inc. Registration Statement on Form S-1 (Registration Number 333-211820) Request for Acceleration of Effectiveness Ladies and Gentlemen: Bancorp 34, Inc., a Maryland corporation (the “Company”), hereby requests that the Company’s Registration Statement on Form S-1 be declared effective on August 5, 2016 at 12:00 Noon, or as soon thereafter as is practicable. The Company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very Truly Yours, /s/ Jill Gutierrez Jill Gutierrez Chief Executive Officer
